43 F.3d 1456
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gertrude A. GOROD, Plaintiff, Appellant,v.NATIONAL ASSOCIATION OF GOVERNMENT EMPLOYEES, et al.,Defendants, Appellees.
No. 94-1595.
United States Court of Appeals,First Circuit.
Dec. 21, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Edward F. Harrington, U.S. District Judge ]
Gertrude Gorod on brief pro se.
Joseph L. DeLorey on brief for appellees.
D.Mass.
AFFIRMED.
Before Cyr, Circuit Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
Per Curiam.


1
Pro se plaintiff Gertrude Gorod has sued her former union, the National Association of Government Employees (NAGE) and its president, Kenneth Lyons, alleging that they intentionally discriminated against her on the basis of her age, sex, and religion in violation of Title VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act, 29 U.S.C. Sec.  621 et seq.  We have thoroughly reviewed the record and the parties' briefs on appeal and are persuaded that the district court's analysis is correct.  Accordingly, the judgment of the district court is affirmed.  See Local Rule 27.1.